DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed November 3, 2020 has been received and entered.
3.	Claims 1-21 are currently pending.

Election/Restrictions
4.	Applicant’s election of cannabidiol in the reply filed on November 3, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	Claims 5, 13 and 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Please note that claim 17 is withdrawn because it is drawn to the non-elected species of green tea.
6.	Claims 1-4, 6-12, and 14-16 are examined on the merits in regards to the elected species.

Priority
7.	This application is a continuation-in-part of Application No. 15/100,288.  The disclosure of 15/100,288 does not provide support for the use of an additive which is responsive to being wetted by the user's saliva to cause gaseous bubbles to be released and provide a popping or cracking sensation in the user's mouth.  This limitation is recited in each of the independent claims; thus, all of claims are examined with an effective filing date of this current application, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 1 is indefinite because it is unclear what characteristics a composition must have in order to be considered “tea-like.”  Thus, it is unclear what types of plant material are included or excluded from claim 1.  Therefore, the metes and bounds of the claim are unclear.
9.	Claim 6 is indefinite because it is unclear what types of materials are considered to be “mesh-like.”  Thus, the metes and bounds of the claim are unclear.
10.	Claim 9 is indefinite because it is unclear what characteristics a composition must have in order to be considered “tea-like.”  Thus, it is unclear what types of plant material are included or excluded from claim 9.  Therefore, the metes and bounds of the claim are unclear.
11.	Claim 14 is indefinite because it is unclear what types of materials are considered to be “mesh-like.”  Thus, the metes and bounds of the claim are unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1, 2, 6, 9, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 8,424,541).
	This reference teaches a tobacco-free oral product contained in a pouch.  The pouch is placed in a user’s mouth and allows for liquid, i.e. saliva, to pass through the porous walls of the pouch to reach and disperse the filling material inside the pouch.  The filling material can be a solid tea or other botanical material such as fiber, fruit, or spice.  The filling material also contains an effervescent ingredient (see claims 1 and 3; column 1, lines 57-60; column 2, lines 
	The reference does not specifically teach that the water content of the composition is between 0% to 3%.  However, the reference does teach that the filling ingredients are powdered (see column 4, lines 37-42).  An artisan of ordinary skill would expect that powdered ingredients should not contain a high percentage of water because this would lead to a loss of the physical characteristics of the powder.  Thus, the artisan would be motivated to modify the amount of water in the composition through routine optimization in order to determine the optimal water content of the composition taught by the reference.
	The reference also does not specifically teach a single embodiment where the effervescent material is coated onto the wall of the porous pouch.  However, the reference does teach that functional ingredients can be coated onto the pouch itself (see column 3, lines 21-38).  The reference defines the effervescent component as a functional ingredient (see column 1, line 60).  Thus, an embodiment where the effervescent component is coated onto the pouch is encompassed by the teaching of the reference.  An artisan would reasonably expect that this embodiment would be a successful modification of the reference.  This reasonable expectation of success would motivate the artisan to modify the reference to select an embodiment where the effervescent component is coated onto the pouch.
13.	Claims 3, 4, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 8,424,541) as applied to claims 1, 2, 6, 9, 10, and 14 above, and further in view of Mua (US 2013/0152953).
The teachings of Crawford are discussed above.  The reference does not teach the substances which are used to provide the effervescent component.  However, Mua teaches that it was known in the art prior to the effective filing date that an effervescent component can be provided by either using a carbon dioxide infused sugar material or an acid and a base combination such as sodium bicarbonate and tartaric acid (see paragraphs 4, 20, and 30-33).  Thus, an artisan of ordinary skill would reasonably expect that these known effervescent components would be useful to employ as the effervescent component in the product taught by Crawford.  This reasonable expectation of success would motivate the artisan to modify Crawford to include the use of a carbon dioxide infused sugar material or an acid and a base combination such as sodium bicarbonate and tartaric acid in order to produce the effervescent component taught by Crawford.  Thus, applicant’s claims are considered to be an obvious modification of what was known in the art at the time of the invention.
14.	Claims 4, 7, 8, 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 8,424,541) as applied to claims 1, 2, 6, 9, 10, and 14 above, and further in view of Denniston (US 10,542,770).
The teachings of Crawford are discussed above.  The reference does not teach the use of sodium bicarbonate and tartaric acid to produce the effervescent component or the use of cannabidiol in the composition.  However, Denniston teaches an effervescent cannabidiol composition produced by mixing sodium bicarbonate and tartaric acid and a cannabinoid containing extract (see claims 1 and 5).  Thus, it was known in the art prior to the effective filing date that sodium bicarbonate and tartaric acid are used to produce an effervescent component and that cannabinoid ingreidents such as cannabidiol are useful active ingredients to add to an effervescent composition.  Based on this knowledge, an artisan of ordinary skill would have had 

15.	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655